Citation Nr: 0033604	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for intention tremor of 
the head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1963 to 
September 1967 and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO which, 
in part, denied service connection for defective hearing and 
intention tremor of the head.  A personal hearing at the RO 
was held in October 1999.  

(The issue of service connection for intention tremor of the 
head is the subject of the remand portion of this document.)  


FINDING OF FACT

The veteran's bilateral defective hearing is at least as 
likely as not related to noise exposure during service.  


CONCLUSION OF LAW

The veteran's defective hearing is due to injury which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.385 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran served on 
an aircraft carrier for most of his initial period of active 
military service in the Navy in the mid-1960's.  The veteran 
testified at a personal hearing in October 1999 that his 
sleeping quarters were just below the flight deck, and that 
he was exposed to significant noise from jet aircraft engines 
while in the Navy.  The veteran also testified that he worked 
in security while in the Air National Guard beginning in 1981 
and was exposed to acoustic trauma from jet aircraft engines 
and various small weapons fire while in the Air National 
Guard, including while on active duty in Egypt during the 
Persian Gulf Conflict.  

The service medical records show no complaints, treatment, or 
abnormalities referable to any hearing problems during active 
service from December 1963 to September 1967, on periodic 
examinations while in the National Guard, or while on active 
service from December 1990 to May 1991.  

Audiological findings on the veteran's enlistment examination 
in December 1963, as converted from ASA to ISO units for ease 
of comparison, showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
-5
LEFT
10
5
5
5
-5

An audiological examination was not performed at the time of 
the veteran's separation examination in September 1967.  The 
separation examination report showed whispered and spoken 
voice in the left ear was 15/15; no findings were reported 
for the right ear.  

Audiological findings on enlistment into the Air National 
Guard in August 1981 showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
0
LEFT
10
10
5
0
5

On a periodic Air National Guard audiological evaluation in 
June 1985, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
0
0
5
5
5

On a periodic non-flying audiological evaluation in June 
1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
0
0
5
5
10

On a periodic non-flying audiological evaluation in May 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
0
0
0
5
10

On an authorized VA audiological evaluation in November 1998, 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
2000
3000
4000
RIGHT
25
15
15
30
LEFT
20
20
15
30

The average of the right and left ear was 21.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and of 88 percent in the left ear.  The 
examiner commented that the veteran had slight to mild 
sensorineural hearing loss at 4000 hertz and above, 
bilaterally, and that the audiometric pattern was consistent 
with noise induced hearing loss.  Word recognition was poorer 
than would be expected given threshold data, possibly 
indicating a non-organic component.  The examiner opined 
that, given veteran's noise exposure history and audiometric 
configuration, the slight to mild hearing loss may be the 
result of service-related noise exposure.  

Service Connection - In General

Service connection may be established for any disability 
incurred in or aggravated by active service, or where 
sensorineural hearing loss is demonstrated to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  VA regulations also 
provide for the following:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2000).


Analysis

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that when an evidentiary basis is 
demonstrated showing a relationship between inservice 
exposure to loud noise and a current hearing disability, it 
is appropriate to grant service connection on a direct 
incurrence basis.  See also, Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992) (in order for the appellant to establish 
service connection for hearing loss, there must be not only a 
current disability, but also a determination of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service).  

In the instant case, the evidence indicates that the veteran 
was exposed to acoustic trauma while on active service, and 
that he currently has bilateral sensorineural hearing loss.  
Furthermore, a VA audiologist opined that the veteran's 
defective hearing was consistent with noised induced hearing 
loss and was likely the result of service related noise 
exposure.  There is no evidence of record that shows an 
alternative basis for the veteran's hearing loss.  
Accordingly, the Board finds that the preponderance of the 
evidence supports the conclusion that service connection for 
bilateral defective hearing is warranted.  


ORDER

Service connection for defective hearing is granted.  


REMAND

The veteran contends that his intention tremor of the head 
was caused by taking pyridostigmine bromide (PB) pills while 
stationed in Egypt during the Persian Gulf Conflict.  In a 
letter from S. M. Baser, MD., received in December 1999, Dr. 
Baser opined that "it was [at] least as likely as not" that 
the veteran's exposure to pyridostigmine bromide was a 
contributing factor to his intention tremor of the head.  In 
an earlier letter, received in March 1999, Dr. Baser noted a 
family history (grandfather) of some type of tremor, the 
etiology of which could not be determined as the grandfather 
was deceased.  Dr. Baser stated that whether the veteran's 
tremor was familial was uncertain, but that it was clearly 
not present prior to being involved in the Persian Gulf.  
Given the medical complexity of this case, the Board finds 
that additional development of the record is indicated.  See 
Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).   

Additionally, current criteria provide that the Secretary 
shall assist the claimant in obtaining evidence necessary to 
substantiate his claim for benefits.  Veteran's Claims 
Assistance Act of 2000, Pub. L No. 106-475, § 3, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C. § 5103A).  This 
includes notifying the veteran of the type of evidence needed 
to support his claim.  

In this regard, the veteran should be informed that he should 
provide specific information concerning the dates and places 
where he was administered PB; the number of times he was 
given the tablets; the dosage, if known; and who gave him the 
tablets or authorized their distribution.  The veteran should 
also indicate who told him the tablets he was given were 
pyridostigmine bromide.  The veteran should also be informed 
that he may submit statements from other soldiers who were 
given PB.  

In addition to having raised the issue of direct service 
connection for intention tremor, the veteran also appears to 
be raising a claim for service connection for intention 
tremor as a chronic disability resulting from an undiagnosed 
illness.  The Board must review all issues reasonably raised 
from a liberal reading of the evidence of record.  Suttmann 
v. Brown, 5 Vet. App. 127, 132 (1993), citing EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should comply with the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A).  This should include 
development and adjudication of the issue 
of service connection for intention 
tremor as a chronic disability resulting 
from an undiagnosed illness.  With regard 
to this latter issue, the veteran is 
advised of the need to file a substantive 
appeal as to any Supplemental Statement 
of the Case if the Board is to address 
this issue.

2.  The RO should obtain a copy of the 
veteran's service personnel records (DA 
Form 20) and verify the unit, duty 
assignment, and duty station(s) to which 
he was assigned while on active service 
from December 1990 to May 1993.  

3.  The RO should contact the Department 
of Defense (DOD) and request information 
concerning the use of pyridostigmine 
bromide during the Persian Gulf Conflict.  
Specifically, whether pyridostigmine 
bromide was given to troops in Egypt, the 
dosage and number of pills given to 
individual soldiers, and the dates that 
the pills were given.  The DOD should 
also be asked to provide any medical 
information as to the residual effects of 
pyridostigmine bromide and any other 
related information.  

4.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide the exact dates and places 
where he alleges he was given 
pyridostigmine bromide, the total number 
of tablets taken, and how he came to 
learn that the tablets were PB.  He 
should also indicate whether the tablets 
were issued by medical personnel.  The 
veteran should also be invited to obtain 
a follow-up opinion from his physician as 
to the basis for any conclusion that 
intention tremor is the residual of PB 
tablets taken in service.  Citation to 
authority used to arrive at the opinion 
would be helpful.

5.  The veteran should be afforded a VA 
neurological examination to determine the 
diagnosis and, if possible, etiology of 
his intention tremor of the head.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should indicate for the 
record that he or she reviewed the claims 
file.  All indicated tests and studies 
should be accomplished.  In formulating a 
response to the questions below, the 
physician should utilize any highlighted 
phrases which set forth the standard of 
proof necessary to prove a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The examiner should indicate what is the 
current diagnosis of the veteran's 
tremors, and is it at least as likely as 
not the tremors are caused by ingestion 
of pyridostigmine bromide?  If the 
symptoms are not a manifestation of a 
known clinical diagnosis, the examiner 
should so state.  If the manifestations 
cannot be attributed to a clinically 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during the 
Gulf War or that the illness was the 
result of the veteran's abuse of alcohol 
or drugs.  The examiner should indicate 
whether he or she agrees or disagrees 
with the opinion of Dr. Baser regarding 
the relationship between the veteran's 
intention tremor of the head and the 
ingestion of pyridostigmine bromide.  The 
reasons for any agreement or disagreement 
should be discussed.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include an adequate response to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 



